Citation Nr: 1756391	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  12-28 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, and if so, whether service connection is warranted for the same.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, and if so, whether service connection is warranted for the same.

3.  Entitlement to a rating in excess of 30 percent for residuals of a right knee medial meniscectomy.  

4.  Entitlement to a rating in excess of 10 percent for limitation of extension of the right knee.

5.  Entitlement to a rating in excess of 10 percent for right knee arthritis.

6.  Entitlement to a rating in excess of 10 percent for chondromalacia and arthritis of the left knee.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1966 to September 1968.  The Veteran was awarded the Sharpshooter Badge, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from February 2011, October 2012, and March 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in April 2017.  A transcript of that proceeding has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

There appear to be outstanding records.  In June 2015 and May 2017, the Veteran submitted partial records from Matagorda Physical Therapy, Dr. C. M., and Matagorda Regional Medical Center.  It does not appear that complete records from these providers were received.  On remand, the AOJ should request the Veteran's assistance in obtaining any outstanding relevant private treatment records.  Additionally, outstanding VA medical records should be obtained.

During the April 2017 hearing, the Veteran reported that his knee disabilities had worsened since his July 2016 VA examination.  See April 2017 Hearing Transcript, pp. 4, 12.  Moreover, in July 2016, the Court of Appeals for Veterans Claims (Court) issued a decision which held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  Review of the July 2016 VA examination report indicates that the range of motion testing did not include testing for pain on both active and passive motion or in weight-bearing and nonweight-bearing positions.  Thus, in light of the Veteran's assertion of worsening and the Court's holding in Correia, another VA examination is required.

Finally, the Veteran seeks entitlement to TDIU.  A TDIU may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2017).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

The Veteran is service-connected for residuals of right knee medial meniscectomy, rated 30 percent disabling from January 4, 1995; chondromalacia and arthritis of the left knee, rated 10 percent disabling from January 21, 1997; right knee arthritis, rated 10 percent disabling from July 1, 1997; right knee limitation of extension, rated 10 percent disabling from November 28, 2000; and residual scars status post medial meniscectomy right knee, rated noncompensable from October 27, 2009.  The Veteran has a combined disability rating of 50 percent from November 28, 2000.  See 38 C.F.R. § 4.25 (2017).  As such, the Veteran does not satisfy the minimum percentage rating requirements of 38 C.F.R. § 4.16(a) (2017) during the appeal period.  

However, VA regulations provide that if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a) (2017), rating boards should refer to the Director of the Compensation Service for extraschedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2017).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2017).

The record contains relevant evidence regarding the level of functional impairment imposed by the Veteran's service-connected disabilities.  Social Security Administration (SSA) disability records indicate the Veteran was deemed disabled due to substance abuse and osteoarthritis of his right knee and hip.  In March 1996 the Veteran reported he had to resign his job from a petroleum factory because he was unable to climb ladders and towers due to his knee.  In a June 2014 Report of General Information, the Veteran's representative indicated that his knees, back, and age prevented him from sustaining employment.  In a March 2015 Report of General Information, the Veteran clarified that he was unemployable due solely to his right knee disabilities.  The September 2015 knee examination report indicated the Veteran's knee disabilities severely limited exertion, ambulation, running, squatting, and kneeling down.  The July 2016 knee examination report indicated the Veteran had to quit working as a security guard in 2000 because he was unable to stand.  A July 2017 report from Vocational Rehabilitation Counselor S. M. concluded that the Veteran was clearly unemployable given his work background, severe functional limitations, and age.

Review of SSA records indicates that the Veteran's prior employment included mixer machine operator, cabinet assembler, and a laborer responsible for decontaminating clothing.  The Veteran's graduated high school and completed two years of college.

Taken together, the above facts suggest the Veteran's service-connected disabilities may preclude him from securing or following a substantially gainful occupation.

Nevertheless, the Board cannot assign an extraschedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claim to the Director of the Compensation Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the claim.

Thus, the Board refers the Veteran's claim to the Director of the Compensation Service for an extraschedular evaluation under 38 C.F.R. § 4.16(b) (2017).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.)

1.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claim.

2.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's claimed disabilities.  

3.  Schedule the Veteran for a VA orthopedic examination to determine the severity of his service-connected right and left knee disabilities.  The electronic claims file should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed.

The examiner should test range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  

The examiner should report the Veteran's range of motion in terms of degrees in terms of flexion and extension, and should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  

The examiner should specify the point during motion that the Veteran experiences pain.  The examiner's report should include a description of the above factors that pertain to functional loss due to the knee disabilities that develops on repetitive use or during flare-up, and to the extent possible offer that description in terms of degrees of range of motion.  

The examiner should elicit from the Veteran a complete history of any flare-ups of his knee disabilities.  In so doing, the examiner should inquire as to the frequency, duration, characteristics, severity, and functional loss during periods of flare-ups of the Veteran's knee disabilities since October 2008.  The examiner should describe the additional loss, in degrees, if possible.  

In rendering the above requested opinion, the examiner should derive his or her estimate from relevant sources within the claims file, including private treatment records and lay statements of the Veteran.  If the examiner is unable to do so, the examiner should indicate that all procurable data was considered (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation. It is insufficient to conclude that the requested opinion cannot be rendered without resorting to speculation based solely on the fact that the VA examinations were not performed during a flare-up.  

Additionally, the examiner should review the Veteran's claims file in conjunction with the examination, to include evidence regarding the Veteran's education, training, and work history, and comment on the functional impairment caused by service-connected right and left knee disabilities, with specific regard to the Veteran's ability to perform tasks, including sedentary and physical tasks.

4.  Review the examination report for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

5.  Submit the TDIU issue to the Director of the Compensation Service for an extraschedular evaluation under 38 C.F.R. § 4.16(b) (2017).  All of the Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment and all other factors having a bearing on his employability (or lack thereof) should be considered.  The response from the Director of the Compensation Service must be included in the claims file.

6.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




